UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,         ORDER ON MOTION TO VACATE
                                   CONVICTION
                - against-
                                   16-CR-323
                                                                  FILED
                                                                 IN CLERK'S OFFICE
 MAILK FOLKS,                                              U.S. DISTRICT COURT E.D.N.Y.


                      Defendant.                                JUL 02 2019 *

                                                           BROOKLYN OFFICE
Parties:                               Appearances:


For United States                      Audrey Spektor
                                       United States Attorney's Office
                                       Eastern District of New York
                                       271 Cadman Plaza East
                                       Brooklyn, NY 11201
                                       718-254-6475




For Defendant                          Mitchell A. Golub
                                       M. Golub PLLC
                                       225 Broadway, Suite 1515
                                       New York, NY 10007
                                       212-566-2242
JackB. Weinstein, Senior United States District Judge:

I.   Introduction                                                                                 1

II. Background                                                                                    1
III. Law                                                                                          2
IV. Application of Law to Facts                                                                   3
V. Conclusion                                                                                     4


      1.   Introduction

       It is a crime to brandish a firearm in furtherance of a crime of violence. The offense

carries a seven-year mandatory minimum term of incarceration.

       Defendant Malik Folks("Folks" or "Defendant") was sentenced to the mandatory

minimum for that offense following his participation in a robbery in Brooklyn, New York. He

stipulated to participating in a Hobbs Act robbery and conspiracy to commit Hobbs Act robbery.

Defendant now moves to vacate his conviction, arguing that neither ofthe offenses of which he

stipulated commission are crimes of violence. The government disagrees.

       Defendant is correct that one ofthe offenses—conspiracy to commit Hobbs Act

robbery—is not a crime of violence, but Hobbs Act robbery is. This is sufficient to sustain his

conviction. Defendant's motion is denied.

     11.   Background

       In 2016, Folks, together with others, broke into an apartment in Brooklyn and robbed a

family at gunpoint. United States v. Rivera, 281 F. Supp. 3d 269, 273(E.D.N.Y. 2017). He was

charged with(1) Hobbs Act robbery,(2)conspiracy to commit Hobbs Act robbery, and

(3) brandishing a firearm in furtherance of a crime of violence. Id. at 274-75. Defendant

ultimately pled guilty to Count Three. Id. at 275. He stipulated to participation in two crimes of

violence—Hobbs Act robbery and conspiracy to commit Hobbs Act robbery. Id. He did not

plead guilty to either offense. Id.


                                                1
       Constrained by a mandatory minimum term ofincarceration, this court—despite its

concerns about the excessive statutory mandatory minimum—sentenced him to the minimum

term of 84 months' incarceration. Id. at 288;see id. at 271 ("Statutorily mandated incapacitory

sentences are usually unnecessary to increase public safety, or prevent recidivism; they place a

tremendous financial burden on society through excessive incarceration."(citation omitted)).

       In April 2019, Defendant moved pro se for modification of his sentence. See Mot.

Modification Sentence Pursuant 18 U.S.C. § 3582(c)(2), Apr. 4,2019,ECF No. 215. Counsel

was appointed to prosecute the motion. He argues that Defendant's conviction should be vacated

because neither Hobbs Act robbery nor conspiracy to commit Hobbs Act robbery are crimes of

violence. See Letter from M. Golub, May 5,2019, ECF No. 219. The government opposes the

motion on procedural and substantive grounds, arguing that Defendant has not properly moved to

vacate his sentence and that the relevant offenses are crimes of violence. See Letter from M.

Gandy, May 16, 2019, ECF No. 222.

    III.   Law

       "[A]ny person who,during and in relation to any crime of violence ...,uses or carries a

firearm, or who,in furtherance of any such crime, possesses a firearm, shall,...if the firearm is

brandished, be sentenced to a term of imprisonment of not less than 7 years." 18 U.S.C.

§ 924(c)(l)(A)(ii).

       A crime of violence is a felony and "has as an element the use, attempted use, or

threatened use of physical force against the person or property of another." 18 U.S.C.

§ 924(c)(3)(A). This is called the "force clause" or the "elements clause." See United States v.

Davis, No. 18-431, 2019 WL 2570623, at *3(U.S. June 24,2019); United States v. Hill, 890

F.3d 51, 54(2d Cir. 2018), cert, denied, 139 S. Ct. 844(2019).
        Until recently, an offense eould be a crime of violence by meeting an alternative second

definition, but that definition has been declared void for vagueness by the United States Supreme

Court. See Davis, 2019 WL 2570623, at *13.

    IV.      Application of Law to Facts

       Defendant stipulated to the commission oftwo crimes: Hobbs Act robbery and

conspiracy to commit Hobbs Act robbery. So long as one ofthe offenses is a crime of violence.

Defendant's conviction shall be sustained.


       Hobbs Act robbery criminalizes the conduct of a person who "in any way or degree

obstructs, delays, or affects commerce ... by robbery or extortion or attempts or conspires so to

do, or commits or threatens physical violence to any person or property in furtherance of a plan

or purpose to do anything in violation of this section." 18 U.S.C. § 1951(a). "Robbery" is

defined as


                the unlawful taking or obtaining of personal property from the
                person or in the presence of another, against his will, by means of
                actual or threatened force, or violence, or fear of injury, immediate
                or future, to his person or property, or property in his custody or
                possession, or the person or property of a relative or member of his
                family or of anyone in his company at the time of the taking or
                obtaining.

Id. § 1951(b)(1).

        The offense categorically meets the requirements of the "force clause," the United States

Court of Appeals for the Second Circuit has concluded, because it requires the taking of property

"by means of actual or threatened force, or violence, or fear of injury," the last of which involves

the direct or indirect use or involvement of physical force. See Hill, 890 F.3d at 56-60. Hobbs

Act robbery, thus,"has as an element the use, attempted use, or threatened use of physical force

against the person or property of another." See id. at 60(quoting 18 U.S.C. § 924(c)(3)(A)).

Defendant argues that the unconstitutionality ofthe second definition for crime of violence calls


                                                 3
into question whether Hobbs Act robbery is a crime of violence. But this development has no

effect. Hobbs Act robbery is a crime of violence because it meets the requirements ofthe "force

clause," not the now-unconstitutional second definition. See id.

       Conviction for conspiracy to commit Hobbs Act robbery requires an agreement between

two or more persons to commit Hobbs Act robbery and an overt act to effect the offense. 18

U.S.C. § 371. This conspiracy offense does not meet the requirements ofthe "force clause"

because no element requires force. Although the Second Circuit previously concluded that the

offense was a crime of violence, this was pursuant to the now-unconstitutional second definition.

See United States v. Barrett, 903 F.3d 166, 177(2d Cir. 2018), vacated and remanded, No. 18-

6985, 2019 WL 2649797(U.S. June 28, 2019); see also Davis, 2019 WL 2570623, at *13. Since

it does not meet the requirements ofthe "force clause," conspiracy to commit Hobbs Act robbery

is not a crime of violence. But Hobbs Act robbery remains a crime of violence. See Hill, 890

F.3d at 60.


     V.       Conclusion

       Defendant's motion is denied. He cannot succeed on the merits. He was properly

convicted for brandishing a firearm in furtherance of a crime of violence.



                                                        ORDERED.



                                                    Jack B. Weinstein
                                                    Senior United States District Judge

Dated; July 2, 2019
       Brooklyn, New York
